         Case 1:17-cv-07374-DAB Document 54 Filed 07/08/19 Page 1 of 3




                                                  July 8, 2019

BY ECF FILING
Hon. Deborah A. Batts
United States Courthouse
500 Pearl Street, Courtroom 2510
New York, New York 10007-1312

               Re:    L & Leung Leatherware Limited v. Collection XIIX Ltd. and
                      Lisa Nunziata, 17 Civ. 7374 (DAB) (GWG)

Dear Judge Batts:

        We represent plaintiff L & Leung Leatherware Limited (“Plaintiff”,“Leung Leatherware”
or “L & L”) in this action against defendants Collection XIIX Ltd. (“Collection”) and Lisa
Nunziata (“Nunziata”) (“Defendants”). We hereby set forth the proposed basis for summary
judgment in favor of Plaintiff and against Defendants on all claims and counterclaims in this
action. This is a relatively simple dispute involving breach of contract and misappropriation of a
business (customers, orders, employees), the material facts of which are not in dispute.

                          UNDISPUTED BACKGROUND FACTS

        Leung Leatherware, a Hong Kong corporation that manufactures and/or distributes
handbags to retailers, entered into an agreement with Nunziata (the “Agreement”) dated October
2, 2009 providing for Nunziata to “manage L & L’s operations in the USA and represent the
business transactions of this operation in the interest of L & L” (Agreement p. 1 § 3). Nunziata
further agreed to “represent L & L for its commercial matters regarding its brand and private
label business” (Agreement p. 2 § 3). Significantly, the Agreement provided: “Either party may
terminate this agreement forthwith by written notice to the other party no less than 90 (ninety)
days in advance” (Agreement §§ 3 and 14.1). No such termination occurred.

      The Leung Leatherware U.S. operation was run through a corporation owned 50-50 by
Nunziata and Andrew Leung, a principal of Leung Leatherware, named Metamorphosis Inc.
(“Metamorphosis”). Metamorphosis “did business as” L & Leung or L & Leung Design Group.

        The U.S. operation was primarily financed through sales revenue. In sum, the U.S.
operation would obtain orders from customers (retailers such as Macy’s or Hudson Bay); Leung
Leatherware would manufacture or obtain the handbags to fill the orders; Leung Leatherware
would essentially “sell” the handbags at a profit to the U.S. operation; retail customers would
deliver checks to the U.S. operation made payable to Leung Leatherware; Nunziata and/or her
team would deposit the checks into the Leung Leatherware bank account; and Leung
Leatherware would use remaining U.S. operation revenues to pay salaries, earned commissions
and other expenses. However, when there was insufficient revenue to cover expenses, Leung
Leatherware would provide or “loan” additional capital into the U.S. operation (“Loans”), which
would be repaid from future revenues.


                                                                                        {S 2432132;2}
         Case 1:17-cv-07374-DAB Document 54 Filed 07/08/19 Page 2 of 3
Hon. Deborah A. Batts
Page 2
July 8, 2019

    UNDISPUTED FACTS RE: DEFENDANTS’ BREACH AND/OR MISCONDUCT

        In or about February 2017, Andrew Leung met with Nunziata and discussed reducing
expenses, such as the expensive N.Y. office lease, to make the U.S. operation more profitable.
Instead, Nunziata suggested finding a “finance partner” to help cover the current expenses. The
parties agreed to maintain status quo while Nunziata searched for a “finance partner”.

        However, as established in Defendants’ deposition testimony and emails, Nunziata,
while continuously telling Leung Leatherware she was looking for a “finance partner”, began
surreptitiously attempting to move the entire U.S. operation to another company, and to leverage
that business to obtain lucrative new employment for herself. First, in or about March or April
2017, she entered into discussions with Haskell Design Group (“Haskell”) regarding a draft
employment agreement for herself, and the U.S. operation began secretly taking orders from
retail customers in Haskell’s name, not Leung Leatherware’s. Sales and revenues for Leung
Leatherware began to plummet, and Leung Leatherware made additional Loans.

        Subsequently, in May/June 2017, Nunziata pivoted away from Haskell and entered into
similar discussions with Collection. Acting as an agent and/or employee of Collection, with
Collection’s knowledge and at Collection’s direction, Nunziata and her team transferred all the
Haskell orders into Collection’s name and began taking orders in the name of Collection –
without advising Leung Leatherware but instead misrepresenting that Nunziata was continuing to
look for a “finance partner”. Even worse, Nunziata and Collection indisputably sent emails to all
of Leung Leatherware’s retail customers that L & Leung was “merging with Collection” and
sent a press release to that effect. Further, Nunziata indisputably diverted $182,636.07 in checks
made payable to Leung Leatherware into a newly opened bank account she opened in Leung
Leatherware’s name – while claiming in writing that such checks were not received.

         Once Leung Leatherware learned of Defendants’ actions, it contacted the retail customers
to try to recover the business, but the damage was already done – the customers believed Leung
Leatherware no longer existed and had begun dealing exclusively with Nunziata and her team
who had joined Collection. Leung Leatherware’s business was destroyed.

        Significantly, while Nunziata was free to terminate the Agreement and obtain other
employment, and will argue she had good reasons for doing so, such as that she allegedly
thought Andrew Leung was retiring, Nunziata was first required to be forthright and provide
Leung Leatherware with 90 days notice so that Leung Leatherware could take steps to retain the
employees, obtain a replacement for Nunziata, and maintain/transition the U.S. operation.
Instead, Nunziata breached by failing to provide the notice and secretly acting, within the scope
of her agency or employment with Collection, to interfere with and misappropriate the business.

        Leung Leatherware is entitled to summary judgment on its breach of contract, money had
and received and conversion claims against Nunziata, and tortious interference, unfair
competition, and trade libel claims against Collection and Nunziata, and to lost incremental
profits of $2,200,451, diverted checks of $182,636.07, and now-unrecoverable Loans of
$992,125 (see Plaintiff’s expert report). Defendants’ counterclaims/claims are barred by their
prior wrongful conduct, the terms of the Agreement and/or principles of corporate form.


                                                                                       {S2432132; 2}
        Case 1:17-cv-07374-DAB Document 54 Filed 07/08/19 Page 3 of 3
Hon. Deborah A. Batts
Page 3
July 8, 2019

                                   Respectfully submitted,
                                   /s/Gerry Silver, Esq.
                                   Gerry Silver
                                   Direct line: 212-660-3096
                                   gsilver@sullivanlaw.com




                                                                    {S2432132; 2}
